NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                   Submitted December 8, 2011*
                                    Decided December 12,2011

                                              Before

                                JOEL M. FLAUM, Circuit Judge

                                MICHAEL S. KANNE, Circuit Judge

                                DIANE S. SYKES, Circuit Judge
          
No. 11‐1483

MICHAEL GOODWIN,                                    Appeal from the United States District
    Plaintiff‐Appellant,                            Court for the Southern District of Indiana,
                                                    Terre Haute Division.
        v.
                                                    No. 2:10‐cv‐251‐LJM‐DML
CHARLES LOCKETT, et al., 
    Defendants‐Appellees.                           Larry J. McKinney,
                                                    Judge.

                                             O R D E R

       Michael Goodwin, an inmate at the Federal Prison Camp in Terre Haute, Indiana,
appeals the dismissal of his suit under Bivens v. Six Unknown Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971), alleging that prison officials violated his constitutional rights
when they excluded him from a Residential Drug Abuse Program (which would have
allowed him to earn good‐time credits). We affirm.


        *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐1483                                                                               Page 2


        In his complaint, Goodwin alleged that prison officials violated his rights under the
Equal Protection Clause and the Ex Post Facto Clause when they excluded him from the
drug abuse program based on a Bureau of Prisons program statement put in effect after his
sentencing. According to Goodwin, the newly enacted BOP Program Statement 5330.11
tightened the eligibility qualifications by limiting participation in the program to inmates
who had evidence of substance abuse during the 12 months preceding arrest. Prison
officials rejected Goodwin’s application because he had no documentation of substance
abuse in that period. Goodwin alleged that he would have qualified under Program
Statement 5330.11ʹs predecessor, Program Statement 5330.10 (repealed as of March 16,
2009), which allowed participation as long as an inmate could show verifiable
documentation of a drug abuse problem—with no time restriction. Goodwin alleged,
further, that he had documentation of substance abuse before the 12‐month period.
 
        The district court dismissed the complaint at screening for failure to state a claim. See
28 U.S.C. § 1915A. The court concluded that Goodwin failed to state an equal‐protection
claim because he did not allege facts sufficient to overcome the presumption of rationality
that applied to government classification—namely by asserting that the time limitation
added by Program Statement 5330.11 was not rationally related to some governmental
purpose. And even if his complaint were liberally construed to allege a deprivation of due
process, the court added, Goodwin did not state a claim because he did not allege a liberty
interest in the opportunity to earn good‐time credits.
 
        On appeal, Goodwin contends that the district court overlooked his argument that
the application of Program Statement 5330.11’s more stringent eligibility requirements
violated his rights under the Ex Post Facto Clause because that statement came into effect
after his sentencing.

        Applying Program Statement 5330.11, rather than Program Statement 5330.10, to
Goodwin did not run afoul of the Ex Post Facto Clause because the lack of documentary
evidence of drug abuse during the year before his incarceration disqualified him from the
drug‐abuse program under either program statement. A change in prison policy relating to
good‐time credits violates the Ex Post Facto Clause “only if it makes the punishment for a
crime more onerous after its commission.” Hadley v. Holmes, 341 F.3d 661, 664 (7th Cir.
2003); see also Dahl v. Weber, 580 F.3d 730, 733 (8th Cir. 2009). Applying the 12‐month period
in Program Statement 5330.11 did not make Goodwin’s punishment more onerous because
the Bureau of Prisons, in interpreting Program Statement 5330.10, had already “adopted an
unwritten policy which mandates that the prisoner’s file confirm that the inmate used the
same substance within twelve months prior to incarceration.” Mora‐Meraz v. Thomas, 601
F.3d 933, 937 (9th Cir. 2010). Indeed, the punishment Goodwin received (i.e., his foreclosed
No. 11‐1483                                                                      Page 3

opportunity to obtain good‐time credits) remained unchanged because the 12‐month period
he takes issue with would have applied to him whether officials used Program Statement
5330.11 or Program Statement 5330.10. 
                                                                               AFFIRMED.